UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                        -v-                                              19 Cr. 297 (PAE)

 JOSE PEREZ                                                                  ORDER

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       A Curcio hearing in this matter is set for January 9, 2020, at 4:30 pm. Counsel will

jointly submit a proposed order by email appointing conflict-free counsel forthwith. Defense

counsel is requested to file a status letter with the Court by January 7, 2020. For the reasons

stated on the record at today’s conference, time is excluded, pursuant to 18 U.S.C.

§ 3161(h)(7)(A), until January 9, 2020.

       SO ORDERED.



                                                      PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: December 12, 2019
       New York, New York
